Third District Court of Appeal
                               State of Florida

                      Opinion filed November 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-516
                       Lower Tribunal No. 21-14071
                          ________________


                                Marc Puleo,
                                 Appellant,

                                     vs.

                           Eric A. Jacobs, et al.,
                                 Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Alan Fine,
Judge.

      Katzman Wasserman Bennardini & Rubinstein, P.A., and Steven M.
Katzman, Charles J. Bennardini and Helaina Bardunias (Boca Raton), for
appellant.

      Keller Landsberg, P.A., and Maria P. Gonzalez and Raymond L. Robin
(Fort Lauderdale), for appellees.


Before SCALES, LINDSEY and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Vorbeck v. Betancourt, 107 So. 3d 1142, 1148 (Fla. 3d

DCA 2012) (“[T]he failure to raise an issue regarding an improper dismissal

with prejudice at the trial level constitutes a waiver of this issue on appeal.”);

K.R. Exch. Servs., Inc. v. Fuerst, Humphrey, Ittleman, PL, 48 So. 3d 889,

895 (Fla. 3d DCA 2010) (concluding that general allegations that the client’s

attorneys “had a duty to perform the legal services with the diligence and

level of care expected of similarly-situated attorneys in South Florida” failed

to “sufficiently allege ultimate facts relating to . . . which duties were

breached”); Bankers Tr. Realty, Inc. v. Kluger, 672 So. 2d 897, 898 (Fla. 3d

DCA 1996) (recognizing that a claim for legal malpractice must allege

ultimate facts “that support a causal connection between the acts the

attorneys committed and the alleged damages suffered by the [client]”).




                                        2